DETAILED CORRESPONDENCE
This action is in response to the filing of the Amendment on 11/30/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .
	
Claim Objections
	The Applicant states in Status of Claims that Claim 11 is canceled.  However, it appears to be amended.  The Examiner will examine claim 11.  The amendments have overcome the prior 112 rejections. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation "each of the two LIDAR’s.”  There is insufficient antecedent basis for this limitation in the claim. If the Applicant is referring to a lower LiDAR and a top LiDAR, the reference to those should be as stated as it is in Claim 9 (the lower and top LiDARs …). 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alesiani (US 20190056743).

Claim 1, Alesiani discloses a robot for performing tasks autonomously, comprising:
a control system configurable to output a direction of motion for the robot based on a plurality of areas that are dynamically changing based on the direction of motion of the robot [see at least p0003, p0076 a motion planning device for motion planning for autonomous moving object, ‘AMO’ like robots, cars or the like, said device being adapted to continuously compute or update a time-dependent trajectory of an AMO to a destination avoiding obstacles en route to said destination; The environment data surrounding an autonomous vehicle, in addition, can measure by perception sensors such as, Lidar, Radar, Camera and Ultrasonic sensor. The road geometry data can be obtained from the digital map, a real time dynamic map can be built]
the direction of motion for the robot being based on detection of objects within the plurality of dynamically changing areas using one or more sensors [see at least p0067, p0076, p0008 - Said device may be connected to one or more sensors of said AMO for obstacle detection, position and orientation determination. This enables a trajectory computation in an easy and efficient way to directly receive information about obstacles being detected and the position and orientation of the AMO as well as the position of the detected obstacle; The environment data surrounding an autonomous vehicle, in addition, can measure by perception sensors such as, Lidar, Radar, Camera and Ultrasonic sensor. The road geometry data can be obtained from the digital map, a real time dynamic map can be built; a more complete method needs to be able to deal with complex obstacle conditions and time dependent obstacles, a time dependent obstacle being an obstacle, which moves over time],

and the plurality of dynamically changing areas correspond to regions around the robot determined relative to an approximate footprint of the robot and the direction of movement of the robot as the robot moves [see at least p0079 – p0084, p0085 – p0087 -   the exploitation in presence of obstacle or Sliding motion. The motion planning switches between strategies, based on the Guard area that defined by the function of distance and yaw rate constraint. In addition, for instance the constraint of minimum yaw rate in order to change the vehicle motion is be bounded by the yaw rate constraint, which is taking into account in Guard function i.e., yaw rate ({dot over (ψ)}∈5°/s). Whenever the autonomous vehicle detects no obstacles or threats that have harmful possibility, Tracking Goal motion planning will be executed. If in contrast, sensors detect any harmful scenarios, within the Guard area, the Sliding motion planning will be switched on. In an extreme case for instance when the explored space is too close to the obstacle (out of the Guard area) then the Obstacle Avoidance motion planning will be switched on; Therefore, this strategy is capable of handling two roles: 1) Preview motion planning, where an entire solution is generated before executing the motion. 2) Instantaneous motion planning, when there is a sudden change in the environment, the system can find a new highly dynamic solution], 
wherein each area of the plurality of dynamically changing areas around the robot is associated with a different level or type of risk [see at least p0057 -0060, and p0079 – p0084 - When a) no obstacle is detected and/or b) no threat for said AMO and/or said obstacle is detected, said trajectory may be computed using tracking goal. When a computed trajectory at least touching said GA and a threat being detected, said trajectory may be computed using sliding motion and when the actual position of said AMO is closer to the obstacle than a minimum distance between said GA and said obstacle, said trajectory may be computed using obstacle avoidance. This enables in a reliable way that computational methods are chosen being the most suitable for a situation enabling a smooth and efficient computation of a trajectory]. 



Claim 2, Alesiani discloses robot of claim 1, wherein the plurality of dynamically changing areas include a respective area representing a critical risk zone of the robot, a respective area representing a higher-risk zone of the robot, and a respective area [see at least p0057, p0060, p0079 – p0084 - the term “threat” refers in particular in the claims, preferably in the specification to a situation, scenario, arrangement or the like for an AMO being represented by one or more parameters for physical values or variables fulfilling one or more boundaries, thresholds, value ranges or the like; Whenever the autonomous vehicle detects no obstacles or threats that have harmful possibility, Tracking Goal motion planning will be executed. If in contrast, sensors detect any harmful scenarios, within the Guard area, the Sliding motion planning will be switched on. In an extreme case for instance when the explored space is too close to the obstacle (out of the Guard area) then the Obstacle Avoidance motion planning will be switched on]. 

Claim 3, Alesiani discloses the robot of claim 2, wherein the control system is configurable to, actuate the robot to perform at least one action based on detection of an object in one of the respective areas, the at least one action includes stopping, turning, or actuating at least one actuator coupled to the robot [see at least p0053, p0066 - Said device may be adapted to convert said computed trajectory into steering information and speed information for an AMO. This enables a device to provide the necessary information for an AMO for autonomous driving ensuring obstacle avoidance].


Claim 7, Alesiani discloses the robot of claim 1, wherein the robot is confined to perform autonomous operation in restricted and/or limited portion of an environment [see at least p0052 – 0053 - Said area may have the form of a ring with an obstacle being the center of the ring but not being part of said area itself. Said area may also be an arbitrary strip with a defined length and width in space and only relevant or present for certain time periods. Said area may also be provided by a distance between two 3-dimensional spheres both having the same obstacle in their center].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Alesiani (US 20190056743) in view of Yamamoto (KR 20150105930A).

Claim 4, Alesiani discloses the robot of claim 2, but does not specifically disclose  wherein the control system is configurable to, stop the robot based on detection of an object in one of the respective areas, wherein the stop includes one of (i) a first category corresponding to a complete shutdown of the robot, (i1) a second category corresponding to powered braking of at least one actuator, and (iii) a third category corresponding to modifying power to the at least one actuator in order to slow down operation of the robot.
(8b) for detecting the deceleration control region (G) When have an obstacle (see Fig. 2) detects forked to slow the unmanned conveying car (1), stops the forked Automatic Guided Vehicle (1) when an obstacle is detected in the stop control region (T) (see Fig. 2). As a result, the forked Automatic Guided Vehicle (1) can be prevented from crashing into a person or thing.
Emergency stop safety control unit (1T), when the obstacle is determined to be within the monitoring area (protected area) (A), and blocks the power of the driving motor, and braking the brake to stop the fork-Automatic Guided Vehicle (1) [see Desc. pages 3 – 6].

Therefore, it would have been obvious to modify Alesiani to include wherein the control system is configurable to, stop the robot based on detection of an object in one of the respective areas, wherein the stop including (1) a first category corresponding to a complete shutdown of the robot, (ii) a second category corresponding to powered braking of at least one actuator, and (iii) a third category corresponding to modifying power to the at least one actuator in order to slow down operation of the robot, as suggested and taught by Yamamoto, providing a lower the risk of accidents and to improve the safety of the areas for vehicle. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Alesiani (US 20190056743) in view of Jones (US 20040207355).

Claim 5, Alesiani discloses the robot of claim 2, but does not specifically disclose wherein the control system is configurable to, stop additional functionalities of the robot based on detection of an object in one of the respective areas, the additional functionalities includes use of brushes, vacuums, and liquid pumps coupled to the robot.
However, Jones discloses a robot also contains two wheels 20, motors 21 for driving the wheels independently, an inexpensive low-end microcontroller 22, and a rechargeable battery 23 or other power source known in the art. These components are well known in the art and are not discussed in detail herein. The robotic cleaning device 10 further includes one or more cleaning heads 30. The cleaning head might contain a vacuum cleaner, various brushes, sponges, mops, electrostatic cloths or a combination of various cleaning elements [see p0045 and fig 2].
	Further disclosing, there are several situations the robot may encounter while trying to cover an area that prevent or impede it from covering all of the area efficiently. A general class of sensors and behaviors called escape behaviors are designed to get the robot out of these situations, or in extreme cases to shut the robot off if it is determined it cannot escape. When the brush stall rate rises above a high threshold and the slope is positive, the robot turns off the brush for 13 seconds and performs large panic turn behaviors at 1, 4, and 7 seconds. At the end of the 13 seconds, the brush is turned back on. (b) When the drive stall rate rises above a medium threshold and the slope is positive, the robot performs large panic turn behaviors continuously. (c)  [see at least p0092, 0101]

Therefore, it would have been obvious to modify Alesiani, to include wherein the control system is configurable to, stop additional functionalities of the robot based on detection of an object in one of the respective areas, the additional functionalities includes use of brushes, vacuums, and liquid pumps coupled to the robot, as suggested and taught by Jones, providing a behavior based architecture used to implement the control system, and various escape behaviors are used to ensure proper and safe use.

	Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Alesiani (US 20190056743) in view of Chrysanthakopoulos (US 20120253582) (hereinafter referred to as ‘582).
Claim 6, Alesiani discloses the robot of claim 2, but does not specifically disclose wherein the control system is configurable to, stop the robot upon detection of an object in the respective area representing either the critical risk zone or the higher-risk 
	However, ‘582 discloses the robot of claim 2, wherein the control system is configurable to, stop the robot upon detection of an object in the respective area representing either the critical risk zone or the higher-risk zone of the robot, and slow down the robot upon detection of an object in the respective area representing the middle risk zone of the robot.
‘582 discloses profile information corresponding to the depth data is computed and used to avoid obstacles. Suggested driving commands are used to drive the mobile device through the environment until the profile information indicates an anticipated collision with an obstacle, at which time navigation logic takes action to avoid an actual collision. Taking the action may include slowing the mobile device linear speed and/or angular speed, driving the mobile device towards an open space represented in the profile information, or stopping the mobile device with respect to linear speed and/or angular speed. The mobile device may be stopped with respect to linear speed and slowed with respect to angular speed [see p0008].
Further disclosing, building the one-dimensional obstacle map 226 may be to convert the distances to simplified values, such as based on driving considerations. For example, a zero value may represent a distant obstacle (greater than 2.0 meters, up to full speed is acceptable), a one value may represent a closer, moderately distant obstacle (between 0.6 and 2.0 meters, slow down even if the user requests a higher speed), and two may represent a near obstacle (less than 0.6 meters, stop, and maybe rotate to find a way around the obstacle) [see p0030].

Therefore, it would have been obvious to modify Alesiani, to include wherein the control system is configurable to, stop the robot upon detection of an object in the respective area representing either the critical risk zone or the higher-risk zone of the robot, and slow down the robot upon detection of an object in the respective area representing the middle risk zone of the robot, as suggested and taught by ‘582, providing data is captured and processed at a relatively fast frame rate, so the collisions are avoided even in an environment in which the obstacles are dynamically changing position and/or if the mobile device is rapidly moving.

Claim 8, Alesiani discloses the robot of claim 1, but does not specifically disclose wherein the control system is configurable to detect cliffs or falls for the robot based on a sensor detecting distance to increase in measured distance.
However, ‘582 discloses the robot of claim 1, wherein the control system is configurable to detect cliffs or falls for the robot based on a sensor detecting distance to increase in measured distance [see p0020;p0045 – see IR sensors - obstacle avoidance avoids robot-caused collisions, even in a dynamic environment, however other safety aspects such as cliff-sensing (e.g., not driving the robot down a staircase) may be performed by other sensors in a known manner; More particularly, the robot may back up, with a rear backup sensor (e.g., an IR beam and sensor) used to prevent collisions. Step 612 checks for whether the linear speed is negative. If so, a rear backup sensor's distance (rear IR) is evaluated at step 614 to determine whether there is an obstacle within a minimum distance].
.


Claims 9, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Alesiani (US 20190056743) in view of iRobot (WO2013130734A1).

Claim 9, Alesiani discloses the robot of claim 1, but does not specifically disclose further comprising: a lower LiDAR mounted parallel to ground near a lower front of the robot; and a top LiDAR mounted at an angle to the ground on a top frontal area of the robot, wherein the lower and top LiDARs provide an overlapping sensing range to front and sides of the robot such that vectors of each of the two LiDARs intersect at a distance longer than a stopping distance of the robot.
However, iRobot discloses a mobile robot that can detect obstacles and uses the infrared range sensor which is a structured-light three dimensional scanner, a time of flight camera, or a three-dimensional light detection and ranging sensor (e.g.. Flash LIDAR). In some examples, the infrared range sensor includes one or more triangulation ranging sensors, such as position sensitive devices [see Summary].
Referring to FIGS. 1-3C, to achieve reliable and robust autonomous movement, the sensor system 400 may include several different types of sensors which can be used in conjunction with one another to create a perception of the robot's environment sufficient to allow the robot 100 to make intelligent decisions about actions to take in that environment. The sensor system 400 may include one or more types of sensors supported by the robot body 110, which may include obstacle detection obstacle avoidance (ODOA) sensors, communication sensors, navigation sensors, etc. For example, these sensors may include, but not limited to, proximity sensors, contact sensors, three-dimensional (JD) imaging/ depth map sensors, a camera (e.g., visible light and/or infrared camera), sonar, radar, LIDAR (Light Detection And Ranging, which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target), LADAR (Laser Detection and Ranging), etc. [see figs 1 – 3 and p00166].
In some implementations, the presence sensor includes at least one of a sonar sensor, ultrasonic ranging sensor, a radar sensor, or pyrometer. Moreover, the presence sensor may sense at least one of acoustics, radiofrequency, visible wavelength, or invisible wavelength light. The presence sensor may include a non-infrared sensor, for example, to detect obstacles having poor infrared response (e.g., angled, curved and/or specularly reflective surfaces). In some examples, the presence sensor detects a presence of an obstacle within a dead-band of the infrared range sensor substantially immediately adjacent the infrared range sensor. Imaging sensor 450 is a three-dimensional light detection and ranging sensor (e.g., Flash LIDAR), LIDAR uses ultraviolet, visible, or near infrared light to image objects and can be used with a wide range of targets, including non-metallic objects, rocks, rain, chemical compounds, aerosols, clouds and even single molecules. A narrow laser beam can be used to map physical features with [see p0012, p0126 – 0128].
Further disclosing, the sensor pod 700 allows the robot 100 to detect a negative obstacle 10 (e.g., cliff or stairs) using the imaging sensor(s) 450, 450a-b and a predetermined threshold depth. If the imaging sensor(s) 450, 450a-b detects a negative obstacle 10 at a threshold depth of at least 10cm, the robot 100 may stop and/or readjust its speed and turn away from the negative obstacle 10. In some examples, if the depth of the negative obstacle 10 is less than 1 Gem; the robot 100 may maintain its direction and speed. In some examples, the imaging sensor 450 detects more than one negative object 10. In such instances, the robot 100 may stop at a distance away from the negative obstacle 10. In some examples, the stopping distance is about 40cm, so the robot stops 0.5m from a step 11 of a stair 10 (25 cm from the front of the bumper to the step 11). As the robot 100 approaches the stairs 10 the sensory pod 700 detects the edges 11 of the stairs 10 [see Fig 6G and p00149].

Therefore, it would have been obvious to modify Alesaini to include wherein the lower and top LiDARs provide an overlapping sensing range to front and sides of the robot such that vectors of each of the two LiDARs intersect at a distance longer than a stopping distance of the robot, the vectors of each of the two LiDARs provide a triangulation of redundancy to determine the range of stopping distance of the robot, as suggested and 

Claim 10, Alesiani discloses the robot of claim 9, but does not specifically disclose wherein the top LiDAR is mounted at an angle of about 45 to 60 degrees such that visual field of the top LiDAR intersects the ground more than a stopping distance of the robot at top speed of the robot.
However, iRobot discloses, see FIG. 6E, in some implementations, the first and third imaging  sensors 450a, 450c may have their corresponding imaging axes 455a, 455c arranged at corresponding angles with respect to a plane P normal to the collar of the axis C between 45 degrees and about 65 degrees [see at least fig 6E and p00136]. 
Therefore, it would have been obvious to modify Alesaini to include wherein the top LiDAR is mounted at an angle of about 45 to 60 degrees such that visual field of the top LiDAR intersects the ground more than a stopping distance of the robot at top speed of the robot, as suggested and taught by iRobot, providing sensor range which determines a state of a floor by obtaining information at every point in the room. 
Claim 11, Alesiani discloses the robot of claim 9, but does not specifically disclose wherein the vectors of each of the two LiDARs provide a triangulation beyond the range of stopping distance of the robot.
In some implementations, the presence sensor includes at least one of a sonar sensor, ultrasonic ranging sensor, a radar sensor, or pyrometer. Moreover, the presence sensor may sense at least one of acoustics, radiofrequency, visible wavelength, or invisible wavelength light. The presence sensor may include a non-infrared sensor, for example, to detect obstacles having poor infrared response (e.g., angled, curved and/or specularly [see p0012, p0126 – 0128].
Further disclosing, the sensor pod 700 allows the robot 100 to detect a negative obstacle 10 (e.g., cliff or stairs) using the imaging sensor(s) 450, 450a-b and a predetermined threshold depth. If the imaging sensor(s) 450, 450a-b detects a negative obstacle 10 at a threshold depth of at least 10cm, the robot 100 may stop and/or readjust its speed and turn away from the negative obstacle 10. In some examples, if the depth of the negative obstacle 10 is less than 1 Gem; the robot 100 may maintain its direction and speed. In some examples, the imaging sensor 450 detects more than one negative object 10. In such instances, the robot 100 may stop at a distance away from the negative obstacle 10. In some examples, the stopping distance is about 40cm, so the robot stops 0.5m from a step 11 of a stair 10 (25 cm from the front of the bumper to the step 11). As the robot 100 approaches the stairs 10 the sensory pod 700 detects the edges 11 of the stairs 10 [see Fig 6G and p00149].

Therefore, it would have been obvious to modify Alesaini to include wherein the vectors of each of the two LiDARs provide a triangulation beyond the range of stopping distance of the robot, as suggested and taught by iRobot, providing sensor range which determines a state of a floor by obtaining information at every point in the room. 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Alesiani (US 20190056743) in view of iRobot (WO2013130734A1), further in view of Shin (EP3549726A2).

Claim 12, Alesiani as modified discloses the robot of claim 9, but does not specifically disclose wherein the control system is configurable to, either change the direction of motion of the robot or stop the robot upon measuring a non- expected range by either the top or lower LIDAR, the non-expected range corresponding to the top or lower LIDAR measuring a value different from a reference value, the reference value comprising at least one of (i) a distance between the LiDAR and floor, (ii) a distance between the LiDAR and a fixed point on the robot, or (iii) a value measured by the LiDAR during a prior time step.
However, Shin discloses indoor information obtaining unit uses at least one of a LiDAR sensor, a time of flight (TOF) sensor, and a rotatable laser range finder to obtain information on each point in the indoor space as three-dimensional information [pooo8].
 [see at least p0020 – p0023 and p0104; Lidar 510; Fig 18 and Fig 30].  
See Fig 30 for the non-expected range corresponding to the top or lower LiDAR measuring a value different from a reference value,  d(sub1) as the reference value for measuring (i) a distance between the LiDAR and floor [see Figs 30 – 31].
Therefore, it would have been obvious to modify Alesiani as modified, to include wherein the control system is configurable to, either change the direction of motion of the robot or stop the robot upon measuring a non-expected range by either the top or lower LIDAR, the non-expected range corresponding to the top or lower LiDAR measuring a value different from a reference value, the reference value comprising at least one of (i) a distance between the LiDAR and floor, (11) a distance between the LiDAR and a fixed point on the robot, or (111) a value measured by the LiDAR during a prior time step, as .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Alesiani (US 20190056743) in view of Hosek (US 20110173496).

Claim 13, Alesiani discloses the robot of claim 1, but does not specifically disclose wherein the control system is configurable to perform diagnosis on status of motor commands of the robot by detecting a delay between acquisition of sensor data and arrival of updated motor commands.
However, Hosek discloses a system for condition monitoring and fault diagnosis including a data collection function that acquires time histories of selected variables for one or more of the components [see p0022].
Further disclosing,  the data collection function 105 also includes programs and circuitry 135 for specifying the device signals and variables to be recorded, setting the sampling period for data recording, setting the trigger mode for data recording (e.g., on event, on start of move, on end of move, when above threshold, when below threshold, with delay), setting the number of samples to be recorded, and setting the mechanism to stop data recording (e.g., when specified, on event, on end of move, on error, with delay).
 Motors are core components of a robot and can fail in one of many ways that result in sub-optimal operation. Hosek teaches many ways in which the failures can occur and how the motor is diagnosed during sensor data; the data collection function 105 operates to acquire time histories of selected variables relating to the operation of a device being monitored. A time history refers to a collection of values for a particular variable or group of variables over time [see p0068 and Fig 1]. 
When a potential problem is detected, the manager 130 may initiate collection of additional data by the data collection function 105 for accurate fault diagnosis. The manager 130 may also initiate a template sequence which was pre-designed specifically for health-monitoring and fault-diagnostic purposes. This sequence may be specific to a certain mode of failure or a category of modes of failure [For all motor faults, specifically see p0137 – p0174].  Also disclosing, the change detection algorithms assume the existence of baseline estimates of the physical characteristics that are being monitored. An example of a baseline estimate is the mean of the energy dissipated during a specific move sequence. Baselining is an important step in fault detection and will involve data collection and processing to obtain estimates of the physical characteristics. Data collection will be done under normal operating conditions, which refers to the condition when the robot has no known defects [see 0241]. 

Therefore, it would have been obvious to modify Alesiani as modified, to include wherein the control system is configurable to perform diagnosis on status of motor commands of the robot by detecting a delay between acquisition of sensor data and arrival of updated motor commands, as suggested and taught by Hosek, providing an improved system for monitoring conditions and diagnosing faults.






Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Alesiani (US 20190056743) in view of Hosek (US 20110173496), further in view of iRobot (WO2013130734A1).

Claim 14, Alesiani discloses the robot of claim 1, but does not specifically disclose wherein the robot is capable of performing continuous diagnosis in each frame and/or cycle in a control loop by determining whether a difference between a current and a previous sensor timestamp is below a threshold, the difference exceeding the threshold or the difference equaling zero causes the robot to stop.
However, Hosek discloses a health-monitoring and fault-diagnostic system. These operations may be grouped into four distinct categories: status and history information, continuous health monitoring, on-demand health monitoring, and diagnostic functions [see p0244]. The fault diagnosis methods described above involve the monitoring of various physical characteristics of the robot, such as, energy dissipation, motor torques, torque residuals, tracking errors, belt tension and peak vibration frequencies, to name a few. The monitoring of these characteristics involve comparing them with certain thresholds and signaling a fault if they exceed or fall below those thresholds [see at least p0237 – p0238]. 
Hosek does not specifically teach the difference exceeding the threshold or the difference equaling zero causes the robot to stop.
[see Summary].
Further disclosing, the sensor pod 700 allows the robot 100 to detect a negative obstacle 10 (e.g., cliff or stairs) using the imaging sensor(s) 450, 450a-b and a predetermined threshold depth. If the imaging sensor(s) 450, 450a-b detects a negative obstacle 10 at a threshold depth of at least 10cm, the robot 100 may stop and/or readjust its speed and turn away from the negative obstacle 10. In some examples, if the depth of the negative obstacle 10 is less than 1 Gem; the robot 100 may maintain its direction and speed. In some examples, the imaging sensor 450 detects more than one negative object 10. In such instances, the robot 100 may stop at a distance away from the negative obstacle 10. In some examples, the stopping distance is about 40cm, so the robot stops 0.5m from a step 11 of a stair 10 (25 cm from the front of the bumper to the step 11). As the robot 100 approaches the stairs 10 the sensory pod 700 detects the edges 11 of the stairs 10 [see Fig 6G and p00149].
Therefore, it would have been obvious to modify Hosek, to include, the difference exceeding the threshold or the difference equaling zero causes the robot to stop, as suggested and taught by iRobot,  providing protective support to the device for safety and to prevent catastrophic failures or events.
Additionally, it would have been obvious to modify Alesiani to include wherein the robot is capable of performing continuous diagnosis in each frame and/or cycle in a control loop by determining whether a difference between a current and a previous sensor .

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (EP3549726A2) in view of Alesiani (US 20190056743).

Claim 15, Shin discloses a robotic system for performing tasks autonomously, comprising: at least one sensor including a LIDAR sensor with a reference measurement, the reference measurement comprises at least one of: (i) a previous measurement from the LiDAR sensor, or (ii) a reference value; and at least one control system coupled to the at least one sensor, the at least one control system configured to, improve functional safety of the robotic system based on the reference measurement from the LiDAR sensor, and output a direction of motion for the robotic system based on a measured value from the LiDAR sensor and the reference value.
Shin discloses an information obtaining unit uses at least one of a LiDAR sensor, a time of flight (TOF) sensor, and a rotatable laser range finder to obtain information on each point in the indoor space as three-dimensional information; When the cleaning robot 100 uses a ToF sensor as a sensor for achieving three-dimensional information of an object, the three-dimensional information of the object may be achieved using a TOF based 360-degree ranger finder. FIGS. 4 and 5 are exemplary views illustrating an operation principle of a TOF sensor. FIG. 4 illustrates an example of an operation of the cleaning robot 100 mounted with a two-channel ranger finder which uses a high beam 210 and a low beam 220 and FIG. 5 illustrates an example of an operation of the cleaning  [see at least p0020 – p0023 and p0104; Lidar 510; Fig 18 and Fig 30].  
Shin does not specifically name a reference value, however Fig 30 shows several distances for the non-expected range corresponding to the top or lower LiDAR measuring a value different from a reference value,  d(sub1) as the reference value for measuring (i) a distance between the LiDAR and floor [see Figs 30 – 31].
Shin discloses to improve functional safety of the robotic system based on the reference measurement from the LiDAR sensor, [d(sub1) as the reference value for measuring (i) a distance between the LiDAR and floor see Figs 30 – 31]; and output a direction of motion for the robotic system based on a measured value from the LiDAR sensor and the reference value [see p0146, to obtain the obstacle information and the cleaning robot may plan a collision avoidance path in advance before encountering the obstacle]. 
Therefore, it would have been obvious to modify Shin to include wherein at least one sensor including a LiDAR sensor with a reference measurement, the reference measurement comprises a reference value; and at least one control system coupled to the at least one sensor, the at least one control system configured to, improve functional safety of the robotic system based on the reference measurement from the LiDAR sensor, and output a direction of motion for the robotic system based on a measured value from the LiDAR sensor and the reference value, providing a cleaning function control device 

Shin does not specifically disclose wherein the reference value is based on a plurality of areas that are dynamically changing based on the direction of motion of the robot, the direction of motion for the robot being based on detection of objects within the plurality of areas using the at least one sensor, and the plurality of dynamically changing areas correspond to regions around the robot determined relative to an approximate footprint of the robot and the direction of movement of the robot as the robot moves, wherein each area of the plurality of dynamically changing areas around the robot is associated with a different level or type of risk.
	However, Alesiani discloses wherein the reference value is based on a plurality of areas that are dynamically changing based on the direction of motion of the robot [see at least p0003, p0076 a motion planning device for motion planning for autonomous moving object, ‘AMO’ like robots, cars or the like, said device being adapted to continuously compute or update a time-dependent trajectory of an AMO to a destination avoiding obstacles en route to said destination; The environment data surrounding an autonomous vehicle, in addition, can measure by perception sensors such as, Lidar, Radar, Camera and Ultrasonic sensor. The road geometry data can be obtained from the digital map, a real time dynamic map can be built]
the direction of motion for the robot being based on detection of objects within the plurality of areas using the at least one sensor [see at least p0067, p0076, p0008 - Said device may be connected to one or more sensors of said AMO for obstacle detection, position and orientation determination. This enables a trajectory computation in an easy and efficient way to directly receive information about obstacles being detected and the position and orientation of the AMO as well as the position of the detected obstacle; The environment data surrounding an autonomous vehicle, in addition, can measure by perception sensors such as, Lidar, Radar, Camera and Ultrasonic sensor. The road geometry data can be obtained from the digital map, a real time dynamic map can be built; a more complete method needs to be able to deal with complex obstacle conditions and time dependent obstacles, a time dependent obstacle being an obstacle, which moves over time];
and the plurality of dynamically changing areas correspond to regions around the robot determined relative to an approximate footprint of the robot and the direction of movement of the robot as the robot moves [see at least p0079 – p0084, p0085 – p0087 -   the exploitation in presence of obstacle or Sliding motion. The motion planning switches between strategies, based on the Guard area that defined by the function of distance and yaw rate constraint. In addition, for instance the constraint of minimum yaw rate in order to change the vehicle motion is be bounded by the yaw rate constraint, which is taking into account in Guard function i.e., yaw rate ({dot over (ψ)}∈5°/s). Whenever the autonomous vehicle detects no obstacles or threats that have harmful possibility, Tracking Goal motion planning will be executed. If in contrast, sensors detect any harmful scenarios, within the Guard area, the Sliding motion planning will be switched on. In an extreme case for instance when the explored space is too close to the obstacle (out of the Guard area) then the Obstacle Avoidance motion planning will be switched on; Therefore, this strategy is capable of handling two roles: 1) Preview motion planning, where an entire solution is generated before executing the motion. 2) Instantaneous motion planning, when there is a sudden change in the environment, the system can find a new highly dynamic solution], 
wherein each area of the plurality of dynamically changing areas around the robot is associated with a different level or type of risk [see at least p0057 -0060, and p0079 – p0084 - When a) no obstacle is detected and/or b) no threat for said AMO and/or said obstacle is detected, said trajectory may be computed using tracking goal. When a computed trajectory at least touching said GA and a threat being detected, said trajectory may be computed using sliding motion and when the actual position of said AMO is closer to the obstacle than a minimum distance between said GA and said obstacle, said trajectory may be computed using obstacle avoidance. This enables in a reliable way that computational methods are chosen being the most suitable for a situation enabling a smooth and efficient computation of a trajectory]. 

Therefore, it would have been obvious to modify Shin to include wherein the reference value is based on a plurality of areas that are dynamically changing based on the direction of motion of the robot, the direction of motion for the robot being based on detection of objects within the plurality of areas using the at least one sensor, and the plurality of dynamically changing areas correspond to regions around the robot determined relative to an approximate footprint of the robot and the direction of 


Claim 20,  Shin discloses the robotic system of claim 15, but does not specifically disclose wherein the at least one control system is configurable to, determine at least one dynamically changing area surrounding the robotic system, wherein each of the at least one dynamically changing areas corresponds to a level of risk, detect a presence of an object within the respective at least one area using the at least one sensors coupled to the robotic system, and determine the direction of motion for the robotic system based on the level of risk associated with the respective dynamically changing area in which the objects is detected.
However, Alesiani discloses a strategy is capable of handling two roles: 1) Preview motion planning, where an entire solution is generated before executing the motion and 2) Instantaneous motion planning, when there is a sudden change in the environment, the system can find a new highly dynamic solution [p0085 – p0087].
Further, when a) no obstacle is detected and/or b) no threat for said AMO and/or said obstacle is detected, said trajectory may be computed using tracking goal. When a computed trajectory at least touching said GA and a threat being detected, said trajectory may be computed using sliding motion and when the actual position of said AMO is closer to the obstacle than a minimum distance between said GA and said obstacle, said  [see at least p0057 -0060, and p0079 – p0084].
Also disclosing, the term “threat” refers in particular in the claims, preferably in the specification to a situation, scenario, arrangement or the like for an AMO being represented by one or more parameters for physical values or variables fulfilling one or more boundaries, thresholds, value ranges or the like; Whenever the autonomous vehicle detects no obstacles or threats that have harmful possibility, Tracking Goal motion planning will be executed. If in contrast, sensors detect any harmful scenarios, within the Guard area, the Sliding motion planning will be switched on. In an extreme case for instance when the explored space is too close to the obstacle (out of the Guard area) then the Obstacle Avoidance motion planning will be switched on [see at least p0057, p0060, p0079 – p0084].
Therefore, it would have been obvious to modify Shin to include wherein the at least one control system is configurable to, determine at least one dynamically changing area surrounding the robotic system, wherein each of the at least one dynamically changing areas corresponds to a level of risk, detect a presence of an object within the respective at least one area using the at least one sensors coupled to the robotic system, and determine the direction of motion for the robotic system based on the level of risk associated with the respective dynamically changing area in which the objects is detected,   as suggested and taught by Alesiani, providing identify certain risk areas to mitigate the risk and improve the safety of the environment.




Claims 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (EP3549726A2) in view of Alesiani (US 20190056743) and Shamlian (US 20170031366).

Claim 16, Shin discloses the robotic system of claim 15, but does not specifically disclose wherein, the reference value comprises a measured distance between the LiDAR sensor and floor within one of the plurality of dynamically changing areas, and the at least one control system is configured to stop the robotic system if the measured distance deviates from the reference value by a threshold amount.
However, Shamlian discloses an autonomous robot movably supported can navigate a floor surface. In some examples, the autonomous robot can clean a surface while traversing the surface. The robot can remove debris from the surface by agitating the debris and/or lifting the debris from the surface by applying a negative pressure (e.g., partial vacuum) above the surface, and collecting the debris from the surface [see p0041].
Further disclosing, a sensor system 500 may include one or more types of sensors supported by the robot body 110, which may include obstacle detection obstacle avoidance (ODOA) sensors, communication sensors, navigation sensors, etc. For example, these sensors may include, but not limited to, proximity sensors 520, contact sensors, a camera (e.g., volumetric point cloud imaging, three-dimensional (3D) imaging or depth map sensors, visible light camera and/or infrared camera), sonar, radar, LIDAR (Light Detection and Ranging, which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target), LADAR (Laser Detection and Ranging), etc [see p0049].
Referring to FIGS. 9A, 11A and 13A-H, the emitter field of view 523 intersects the first receiver field of view 525a and defines a first volume V1. In addition, the emitter field of view 523 intersects the second field of view 525b defining a second volume V2. The first volume V1 defines a zone having a threshold drop distance D.sub.s (as previously noted, D.sub.s is the maximum distance at which the robot 100 can go from a first surface 10a to a second surface 10b) and the second volume V2 being at a distance D.sub.AC greater than the threshold drop distance D.sub.s. The first volume V1 and the second volume V2 therefore define two layers that overlap at different distances (within and up to a distance of D.sub.s and beyond distance D.sub.s) detected by two different receivers 524a, 524b. As summarized below in binary truth table 1, the “1” or “0” indicates a received emission from a surface at either, both or neither volume V1, V2 and the binary nature of detection at those volumes, in combination, determines how the robot show act. If the sensor 520 receives a response in the first volume V1, but not in the second volume V2, the robot 100 detects the only flooring condition for continuing to travel in the current direction of travel. If the sensor 520 detects flooring in the first volume V1 and in the second volume V2, an actual cliff 12b is signaled to the robot 100 and the robot 100 stops moving. If the sensor 520 detects flooring in the second volume V2 only and not in the first volume V1, the robot 100 is signaled to stop because no floor is detected within threshold drop distance D.sub.s. If the sensor 520 neither detects flooring in the first volume V1 nor the second volume V2, the robot 100 stops because the floor surface 10 is either too far away for either receiver 524a, 524b to receive an emission, the floor is too dark (and absorptive) for an emission 523 to reach either receiver, or the sensor 520 has stopped working [also at least see p0078, p0087, 0094].
Therefore, it would have been obvious to modify Shin as modified, to include the reference value comprises a measured distance between the LiDAR sensor and floor, and the at least one control system is configured to stop the robotic system if the measured distance deviates from the reference value by a threshold amount, as taught and suggested by Shamlian, providing a safety feature which can prevent damage to the robot and execute a stop command if needed.

Claim 17, Shin discloses the robotic system of claim 15, but does not specifically disclose wherein, the reference value comprises a measured distance between the LiDAR and either a point on a chassis of the robotic system, or a point on the LiDAR sensor, the point being a fixed distance from the LiDAR sensor, and the control system is configurable to stop the robotic system if the measured distance deviates from the reference value by a threshold amount.
However, Shamlian discloses an autonomous robot movably supported can navigate a floor surface. In some examples, the autonomous robot can clean a surface while traversing the surface. The robot can remove debris from the surface by agitating the debris and/or lifting the debris from the surface by applying a negative pressure (e.g., partial vacuum) above the surface, and collecting the debris from the surface [see p0041].
LIDAR (Light Detection and Ranging, which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target), LADAR (Laser Detection and Ranging), etc [see p0049].
Shamlian provides a proximity sensor that includes a sensor body, a first emitter housed by the sensor body, a second emitter housed by the sensor body adjacent to the first emitter, and a receiver disposed adjacent the first emitter opposite the second emitter. The first emitter has a first field of view, the second emitter has a second field of view, and the receiver has a third field of view. An intersection of the first and third field of views defines a first volume; and an intersection of the second and third fields of view defines a second volume. The first volume detects a first surface within a first threshold distance from a sensing reference point and the second volume detects a second surface within a second threshold distance from the sensing reference point. The second threshold distance is greater than the first threshold distance [see p0005 – 0010].
Similar to the previous example having one emitter 522 and two receivers 524, the first volume V1 defines a zone within first threshold drop distance D.sub.S and the second volume V2 being at a cliff condition (actual cliff 12b), i.e. a threshold distance D.sub.AC If the sensor 520 detects flooring in the first volume V1 and in the second volume V2, a cliff condition (actual cliff 12b) is signaled to the robot 100 and the robot 100 stops moving. If the sensor 520 detects flooring in the second volume V2 only and not in the first volume V1, then the robot 100 is signaled to stop because no floor 10 is detected within threshold drop distance D.sub.S.  [see at least p0087].
Therefore, it would have been obvious to modify Shinas modified, to include the reference value comprises a measured distance between the LiDAR and either a point on a chassis of the robotic system, or a point on the LiDAR sensor, the point being a fixed distance from the LiDAR sensor, and the control system configurable to stop the robotic system if the measured distance deviates from the reference value by a threshold amount, as taught and suggested by Shamlian, providing a safety feature which can prevent damage to the robot and execute a stop command if needed.


Claim 18, Shin discloses the robotic system of claim 15, but does not specifically disclose wherein, the reference value comprises a previous measurement of the LiDAR sensor, and the control system is configurable to stop the robotic system if the previous measurement and the measured value from the LiDAR sensor are not different values.
523 intersects the first receiver field of view 525a and defines a first volume V1. In addition, the emitter field of view 523 intersects the second field of view 525b defining a second volume V2. The first volume V1 defines a zone having a threshold drop distance D.sub.s (as previously noted, D.sub.s is the maximum distance at which the robot 100 can go from a first surface 10a to a second surface 10b) and the second volume V2 being at a distance D.sub.AC greater than the threshold drop distance D.sub.s. The first volume V1 and the second volume V2 therefore define two layers that overlap at different distances (within and up to a distance of D.sub.s and beyond distance D.sub.s) detected by two different receivers 524a, 524b. As summarized below in binary truth table 1, the “1” or “0” indicates a received emission from a surface at either, both or neither volume V1, V2 and the binary nature of detection at those volumes, in combination, determines how the robot show act. If the sensor 520 receives a response in the first volume V1, but not in the second volume V2, the robot 100 detects the only flooring condition for continuing to travel in the current direction of travel. If the sensor 520 detects flooring in the first volume V1 and in the second volume V2, an actual cliff 12b is signaled to the robot 100 and the robot 100 stops moving [see at least p0078].
Therefore, it would have been obvious to modify Shin as modified, to include the reference value comprises of a previous measurement of the LiDAR sensor, and the control system configurable to stop the robotic system if the previous measurement and the measured value from the LiDAR sensor are not different values, as taught and suggested by Shamlian, providing a safety feature which can prevent damage to the robot and execute a stop command if needed.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (EP3549726A2) in view of Alesiani (US 20190056743) and Ferguson (US 20170228604). 

Claim 19, Shin as modified discloses the robotic system of claim 15, but does not specifically disclose wherein the robotic system is configured to detect a person in a path of the robot and determine and carry out a sequence of actions to avoid hitting the person in the robot's current or pending direction of motion.
However, Ferguson discloses methods and systems for combining multiple estimates of an environment into a consolidated estimate for an autonomous vehicle.
The computer vision system 140 may be any system operable to process and analyze images captured by camera 130 in order to identify objects and/or features in the environment of vehicle 100 that could include traffic signals, road way boundaries, other vehicles, pedestrians, and/or obstacles, etc. [see p0037].
The navigation and pathing system 142 may be any system configured to determine a driving path for the vehicle 100. For example, the navigation/pathing system 142 may determine a series of speeds and directional headings to effect movement of the vehicle 100 along a path that substantially avoids perceived obstacles while generally advancing the vehicle 100 along a roadway-based path leading to an ultimate destination [see p0038].
the obstacle avoidance system 144 may effect changes in the navigation of the vehicle 100 by operating one or more subsystems in the control system 106 to undertake swerving maneuvers, turning maneuvers, braking maneuvers, etc. In some embodiments, the obstacle avoidance system 144 is configured to automatically determine feasible (“available”) obstacle avoidance maneuvers on the basis of surrounding traffic patterns, road conditions, etc. [see p0039].
Therefore, it would have been obvious to modify Shin as modified, to include wherein the robotic system is configured to detect an object including a person in a path of the robot and determine and carry out a sequence of actions to avoid hitting the person in the robot's current or pending direction of motion, as taught and suggested by Ferguson, providing the navigation/pathing system to effect movement of the vehicle that substantially avoids perceived obstacles while generally advancing the vehicle  to an ultimate destination.

Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Renee M. LaRose/
Examiner, Art Unit 3664

	
	/ABBY Y LIN/            Supervisory Patent Examiner, Art Unit 3664